DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on March 12, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mochizuki (US 6,240,597).
	Regarding claim 1, Mochizuki discloses a wire harness grommet (40) comprising:  a grommet body (see figure 9) comprising a first flared portion (29), a second flared portion (26) and a narrow portion (24) between the first flared portion (29) and the second flared portion (26), the first flared portion (29) having a wire receiving opening (48, see figure 9) extending therethrough for receiving one or more wires (see figures 8b and 9); and a pull handle (53) having a first end located at a first side of the first flared portion 
	Regarding claim 2, Mochizuki discloses the wire harness grommet (40), wherein the grommet body (see figure 9) and pull handle (53) are a single, monolithic piece of material.
	Regarding claim 3, Mochizuki discloses the wire harness grommet (40), wherein the first flared portion (29) is dome-shaped having a tapering profile to an apex area (see figure 8b).
	Regarding claim 4, Mochizuki discloses the wire harness grommet (40), wherein the first and second ends of the pull handle are located at the apex area (see figure 8b).
	Regarding claim 5, Mochizuki discloses the wire harness grommet (40), wherein the wire receiving opening is located offset from the apex area (see figure 8b).
	Regarding claim 6, Mochizuki discloses the wire harness grommet (40), wherein the narrow portion has a reduced width compared to the first and second flared portions.
	Regarding claim 8, Mochizuki discloses a method of forming a wire harness grommet (40), comprising: pouring a liquid elastic forming material into a mold; and  allowing the elastic forming material (column 4 lines 38-42) to solidify; wherein the mold comprises a cavity that is shaped to form a grommet body (see figure 9) comprising a first flared portion (28), a second flared portion (26) and a narrow portion (24) between the first flared portion (28) and the second flared portion (26), the first flared portion (29) having a wire receiving opening extending therethrough for receiving one or more wires (see figure 9); and a pull handle (53) having a first end located at a first side of the first flared portion (29) and a second end located at an opposite, second side of the first flared portion forming a closed loop (see figure 9).

Regarding claim 10, Mochizuki discloses the method (see figure 9), wherein the grommet body is circular in cross-section (see figure 9).
Regarding claim 11, Mochizuki discloses the method (see figure 9) further comprising inserting at least one wire through the wire receiving opening (see figure 9).
	Regarding claim 12, Mochizuki discloses a method of running wire though a vehicle panel, the method (see figure 9) comprising: positioning a wire harness grommet (40) behind the vehicle panel (11), the wire harness grommet (40) comprising: a grommet body comprising a first flared portion (29), a second flared portion (26) and a narrow portion (24) between the first flared portion (29) and the second flared portion (26), the first flared portion (29) having a wire receiving opening (48) extending therethrough for receiving one or more wires (see figure 8b and 9); and a pull handle (53) having a first end located at a first side of the first flared portion and a second end located at an opposite, second side of the first flared portion forming a closed loop (see figure 9); grasping the pull handle (53) and pulling the first flared portion (29) through a panel opening in the vehicle panel until the narrow portion is aligned with the vehicle panel (see figure 8b).
	Regarding claim 13, Mochizuki discloses the method (see figure 9), wherein the grommet body and pull handle (53) are a single, monolithic piece of material (see figure 9).
	Regarding claim 14, Mochizuki discloses the method (see figure 9), wherein the first flared portion (29) is dome-shaped having a tapering profile to an apex area (see figure 8b).

	Regarding claim 16, Mochizuki discloses the method (see figure 9), wherein the wire receiving opening (48) is located offset from the apex area.

4.	Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujisawa et al (US 5,856,635; hereinafter Fujisawa).
	Regarding claim 1, Fujisawa discloses a wire harness grommet (see figure 1) comprising:  a grommet body (see figure1) comprising a first flared portion (2), a second flared portion (1) and a narrow portion (11) between the first flared portion (2) and the second flared portion (1), the first flared portion (2) having a wire receiving opening (4, see figure 1) extending therethrough for receiving one or more wires (see figures 6); and a pull handle (3) having a first end located at a first side of the first flared portion and a second end located at an opposite, second side of the first flared portion forming a closed loop (see figure 1).
Regarding claim 7, Fujisawa discloses the wire harness grommet (see figure 1), wherein a maximum width of the grommet body is at the second flared portion (1).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yabashi (US 10,272,855), Miller et al (US 10,086,781), Shitamichi et al (US 9,365,171), Fuller et al (US 8,117,747) and Fujita (US 5,977,486) disclose a grommet. 

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


December 3, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848